Citation Nr: 1103781	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD) with adjustment disorder 
with mixed anxiety and depressed mood prior to June 9, 2006.

2.  Entitlement to a disability rating in excess of 30 percent 
for PTSD with adjustment disorder with mixed anxiety and 
depressed mood from June 9, 2006, onward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the VA Regional Office in Huntington, West 
Virginia.  

In a May 2006 rating decision, a Decision Review Officer (DRO) 
granted service connection for PTSD with adjustment disorder with 
mixed anxiety and depressed mood, and assigned a 10 percent 
rating effective September 25, 2001.  By rating decision in May 
2007, the RO granted a 30 percent rating, effective June 9, 2006.  
Although an increased rating has been granted, the issue remains 
in appellate status, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board acknowledges that the Veteran's claim has been treated 
up to this point as an earlier effective date claim.  This was 
premised on the RO's conclusion that a statement received on June 
9, 2006, was a new claim for an increase.  The Board disagrees 
and finds that the Veteran properly initiated an appeal to the 
original grant of service connection and assignment of a 
disability rating in the May 2006 rating decision.  The statement 
received from the Veteran's representative on June 9, 2006, 
indicated that he had received notification of the May 2006 
rating decision, and he "believe[d] the initial evaluation 
should be higher than 10%."  After the May 2007 rating decision 
increased the rating to 30 percent, a statement was received from 
the Veteran's representative on May 29, 2007, in which he stated, 
in pertinent part, that he was "filing a Notice of Disagreement 
with [the] June 7, 2006 rating granting s/c for PTSD at the 10% 
disabling level."  He stated he was also filing a NOD with the 
May 2007 decision increasing the rating to 30 percent.  Even if 
the RO felt the June 2006 statement was ambiguous, the May 29, 
2007 statement explicitly stated it was a NOD to the 2006 rating 
decision, and it was received within one year of that decision. 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.  This is not really a question of 
an earlier effective date, but a question of whether higher 
ratings are warranted at anytime during the appeal period.  
Consequently, the issue has been redescribed as reflected on the 
first page of this decision to better reflect the Veteran's 
contentions.

In August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

It appears to the Board that there are outstanding relevant 
treatment records.  At the August 2010 Travel Board hearing, the 
Veteran indicated that he had been receiving treatment from D.H. 
Webb III, MD DAAPM since 1998.  However, of record are treatment 
records from February 2002 to April 2007.  A review of the 
February 2002 treatment record reveals that Dr. Webb had been 
treating the Veteran since January 1998 and that he was last seen 
in December 2001.  To correctly assess the Veteran's current 
disability, all records of treatment from January 1998 to the 
present must be considered.  Therefore, those records must be 
obtained for the file.

Additionally, the Veteran indicated at the hearing that he 
started receiving treatment at a Vet Center earlier in 2010.  
These records must also be obtained for the file.

As the Veteran's last VA examination in connection with his claim 
was in October 2006, the Board finds that an additional 
evaluation would be helpful in resolving the issue raised by the 
instant appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete a release 
form so that VA can request his entire 
medical record from 
Dr. Webb from 1998 onward.  After securing 
the necessary release, the AMC should 
attempt to obtain these records.  If the 
records cannot be obtained, he should be so 
informed and it should be documented in the 
claims folder.  

2.  Obtain the Veteran's treatment records 
from the Vet Center identified by the 
Veteran.  All efforts to obtain the Vet 
Center records should be fully documented, 
and the facility must provide a negative 
response if records are not available.

3.  Schedule the Veteran for a VA 
examination to determine the current nature 
and severity of his PTSD.  Sufficient 
evaluations should be scheduled to evaluate 
the Veteran's psychiatric symptomatology.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.

4.  After completing the above actions, the 
AMC should review the expanded record and 
determine whether any other development is 
warranted.  

5.  Then, the claims must be readjudicated.  
If the claims remain denied, a supplemental 
statement of the case (SSOC) must be 
provided to the Veteran and his  
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


